DETAILED ACTION
This communication is response to the amendment filed 01/15/2021. Claims 1, 3, 4, 6-12, and 14-16 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 4, 6-12, and 14-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim interpretations: the independent claims discloses a first connecting element that translates a high-frequency data received to digital data and a second connecting element that translate the digital data into high-frequency data. Thus, the first connecting element is interpreted as analog to digital converter and the second connecting element is interpreted digital to analog converter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6-7, 9-12, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2007/0015485 to DeBiasio et al. (hereafter DeBiasio) in view of US Pub. 2015/0003550 to Koppelaar et al. (hereafter Koppelaar) and further in view of US Pub. 2013/0101066 to Christopher Dick (hereafter Dick).

Regarding claim 1, DeBiasio discloses a device for transmitting data within a vehicle (see DeBiasio, Fig 1; ¶ 0026; ¶ 0046), comprising: 
a first connecting element connected to an antenna and translating a high-frequency data received by the antenna into a digital data (see DeBiasio, Fig 1; ¶ 0052: a vehicle radio 130 having a standard antenna 132 for receiving transmissions such as FM/AM transmissions. Other configurations may involve the receipt of satellite radio transmissions. The radio 130 is coupled to generic transmitter and analog-to-digital converter (TX/ADC) 128, which contains the circuitry necessary to transmit the radio signal onto the bus in a signaling format conducive to the particular host bus standard. In this example, TX/ADC 128 would include an analog-to-digital converter for converting 
a cable transmission element connected to the first connecting element and transmitting the digital data (see DeBiasio, Fig 1; Fig 2; ¶ 0051: host bus 110 constitutes a set of electrical conductors that carry baseband digital data to and from its various subsystems; ¶ 0061: transmitter module 200 contains a path of analog and digital circuits for transmitting the actual signal. Within transmitter module 200 is digital circuit module 226, which contains a central processing unit 228 and one or more memory circuits 230; ¶ 0062: the digitized stereo signals are encoded using, for example SBC encoding techniques); 
a second connecting element connected to an output of the cable transmission element, the second connecting element is capable of translating the digital data into the high-frequency data (see DeBiasio, Fig 1; ¶ 0056: the receiver 106 recovers and demodulates the received signal from transmitting module 100, down-converting it to an analog baseband signal. The baseband signal is received by the TX/ADC module 108 that digitizes the signal for suitable transmission on the bus. TX/ADC also includes an appropriate bus interface controller which is used to interface with the particular bus protocol); and 
a baseband element connected to the output of the cable transmission element (see DeBiasio, ¶ 0110: signal received by transceiver 952 is amplified by amplifier 948, and then passed to baseband/ADC module 946, where it is converted to a digital 
DeBiasio does not explicitly discloses “the cable transmission element does not have an intermediate amplifier; transmitting the digital data in a plurality of different carrier frequencies and the baseband element receives the digital data in the plurality of different carrier frequencies and outputs the digital data in a plurality of data streams.”
However, Koppelaar discloses a cable transmission element connected to the first connecting element and transmitting the digital data in a plurality of different carrier frequencies, the cable transmission element does not have an intermediate amplifier (see Koppelaar, Fig 3, digital communication channel 3 connected to receivers 1 and 2; ¶ 0018: a digital communication channel coupled to the plurality of receivers and adapted to receive the digital signals and to transmit the digital signals; ¶ 0048: a digital communication channel 3 coupled to the plurality of receivers 1,2,15 and adapted to receive the digital signals and to transmit the digital signals and a base-band unit 4 coupled to the communication channel 3 and adapted to combine and process the digital signals. The digital signals comprise information available in each receiver 1,2,15 of the plurality of receivers for exploiting a diversity gain); a baseband element connected to the output of the cable transmission element, the baseband element receives the digital data in the plurality of different carrier frequencies and outputs the digital data in a plurality of data streams (see Koppelaar, Fig 3; base-band unit 4 connected to the output of communication channel 3; ¶ 0048: a digital communication channel 3 coupled to the plurality of receivers 1,2,15 and adapted to receive the digital signals and to transmit the digital signals and a base-band unit 4 coupled to the 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Koppelaar and incorporate it into the system of DeBiasio to preserve the advantage of diversity and reduce the costs associated with long or expensive communication cables (see Koppelaar, ¶ 0017).
DeBiasio in view of Koppelaar does not explicitly disclose transmitting the digital data in a plurality of different carrier frequencies.
However, Dick discloses transmitting the digital data in a plurality of different carrier frequencies (see Dick, ¶ 0003: the digital signals may be up-converted to multiple different frequencies; ¶ 0015: receiving a composite signal to be transmitted across a communication channel, the composite signal comprising one or more digital signals that carry data, wherein the digital signals occupy different frequencies of the composite signal and the digital signals are each constrained within a first frequency range at the different frequencies) and 

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Dick and incorporate it into the system of DeBiasio to achieve an improved and efficient digital processing of communication signals (see Dick, ¶ 0007).

Regarding claim 3, DeBiasio in view of Koppelaar and Dick discloses the device of claim 1, wherein the baseband element has a programmable electronic component (see DeBiasio, Fig 9A, baseband/ADC module 946; ¶ 0010; ¶ 0110).

Regarding claim 6, DeBiasio in view of Koppelaar and Dick discloses the device of claim 1, wherein the baseband element has a transformation element and a plurality of demodulation elements (see DeBiasio, Fig 2; demodulator 248; ¶ 0056; ¶ 0067).
Koppelaar also discloses the baseband element has a transformation element and a plurality of demodulation elements (see Koppelaar, ¶ 0007: A solution that combines scalability with antenna diversity is shown in FIG. 1. In this solution, several baseband signals of DVB-T demodulators are combined in order to achieve diversity gain. The system comprises three receivers 100, 105 and 110, each receiver being connected to a respective antenna 103, 108, 113 for receiving RF signals. Each receiver comprises a respective tuner 101, 106, 111 and a respective baseband i.e. DVB-T demodulators 102, 107, 112 for demodulating the signals received from the respective tuners; ¶ 0014: A baseband system is considered to receive the digital IF and to demodulate it according to the type of modulation of the signal. This demodulation applies specific algorithms that might be implemented either in hardware, software or a combination thereof. The demodulation could be made in full i.e. at the output of the baseband system the demodulated useful signal is obtained, or partially i.e. part of the demodulation is carried out in a first subsystem and the remaining part is carried out in a different subsystem; ¶ 0050).


Regarding claim 7, DeBiasio in view of Koppelaar and Dick discloses the device of claim 6, wherein the transformation element transforms the digital data received from the cable transmission element and supplies the transformed data to the demodulation elements (see DeBiasio, Fig 2; demodulator 248; ¶ 0067).
Koppelaar also discloses the baseband element has a transformation element and a plurality of demodulation elements (see Koppelaar, ¶ 0007: A solution that combines scalability with antenna diversity is shown in FIG. 1. In this solution, several baseband signals of DVB-T demodulators are combined in order to achieve diversity gain. The system comprises three receivers 100, 105 and 110, each receiver being connected to a respective antenna 103, 108, 113 for receiving RF signals. Each receiver comprises a respective tuner 101, 106, 111 and a respective baseband i.e. DVB-T demodulators 102, 107, 112 for demodulating the signals received from the respective tuners; ¶ 0014: A baseband system is considered to receive the digital IF and to demodulate it according to the type of modulation of the signal. This demodulation applies specific algorithms that might be implemented either in hardware, software or a combination thereof. The demodulation could be made in full i.e. at the output of the baseband system the demodulated useful signal is obtained, or partially 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Koppelaar and incorporate it into the system of DeBiasio to preserve the advantage of diversity and reduce the costs associated with long or expensive communication cables (see Koppelaar, ¶ 0017).

Regarding claim 9, DeBiasio in view of Koppelaar and Dick discloses the device of claim 1, wherein the cable transmission element is at least one of a two- wire line, a four-wire line, a fiber-optic line, and a dielectric line (see DeBiasio, ¶ 0072: the physical nature of the bus may include any type of conductor, or set of conductors, conducive to the bus standard employed, such as copper wires embedded in one or more circuit boards and disposed about the vehicle to connect to the respective network interface controllers 303. Alternatively, or in addition, the bus may include the use of insulated wiring disposed through the necessary points of contact, fiber optic cabling, or another suitable means of conduction).

Regarding claim 10, DeBiasio in view of Koppelaar and Dick discloses the device of claim 1, wherein the cable transmission element transmits the digital data in accordance with a common public radio interface protocol (see DeBiasio, ¶ 0075; ¶ 0080; ¶ 0081).

Regarding claim 11, it is rejected for the same reasons as set forth in claim 1. Although phrased as a method claim, the claim is nevertheless simple repetitions of the subject matter of claim 1.

Regarding claim 12, it is rejected for the same reasons as set forth in claim 10. Although phrased as a method claim, the claim is nevertheless simple repetitions of the subject matter of claim 10.

Regarding claim 15, it is rejected for the same reasons as set forth in claim 1. Although phrased as a computer program claim, the claim is nevertheless simple repetitions of the subject matter of claim 1.

Regarding claim 16, DeBiasio discloses the device of claim 1, wherein the baseband element and the second connecting element form a combination element in which the second connecting element is spatially closely connected to the baseband element (see DeBiasio, Fig 7 and Fig 9).

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dick and further in view of US Pub. 2019/0140684 to SPEHL (hereafter Spehl).

Regarding claim 4, DeBiasio in view of Dick discloses the device of claim 3, DeBiasio does not explicitly disclose wherein a plurality of software stacks of various communication protocols are loaded into the programmable electronic component.

 Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to load a plurality of software stacks of various communication protocols into programmable electronic component based on user design preference to achieve efficient data transmission within a vehicle.
Also, Spehl discloses wherein a plurality of software stacks of various communication protocols are loaded into the programmable electronic component (see Spehl, 0003: a protocol stack is hereby at least a program module, by means of which the communications data is processed, to hereby define a communications link between the motor vehicle on the one hand and an object in the vicinity on the other; ¶ 0017: the radio protocol stack of the selected communications standard is operated as a software module. To this end, an arrangement of at least one program module can be executed in the described manner. Furthermore, the processor may operate a digital mixer, which is coupled to the radio protocol stack on a baseband side).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Spehl and incorporate it into the system of DeBiasio to achieve an efficient data communication in a motor vehicle (see Spehl, ¶ 0011).

Regarding claim 14, it is rejected for the same reasons as set forth in claim 4. Although phrased as a method claim, the claim is nevertheless simple repetitions of the subject matter of claim 4.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over DeBiasio in view of Koppelaar and Dick and further in view of US Patent 5,825,286 to Coulthard (hereafter Coulthard).

Regarding claim 8, DeBiasio in view of Koppelaar and Dick discloses the device of claim 7, wherein the demodulation elements demodulate the transformed data and the baseband element has a switch apparatus capable of assembling the demodulated data from the demodulation elements into the plurality of digital data streams (see DeBiasio, ¶ 0067). Dick also discloses wherein the demodulation elements demodulate the transformed data and the baseband element has a switch apparatus capable of assembling the demodulated data from the demodulation elements into the plurality of digital data streams (see Dick, ¶ 0003: encoding the data into one or more digital signals, such as a quadrature amplitude modulation ("QAM") signal, for example).
Also, Coulthard discloses wherein the demodulation elements demodulate the transformed data and the baseband element has a switch apparatus capable of assembling the demodulated data from the demodulation elements into a plurality of digital data streams (see Coulthard, Fig 5; Col 7 lines 21-26: the signals transmitted from the antenna 112 in FIG. 4, are received from the remotely positioned antenna 120 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Coulthard and incorporate it into the system of DeBiasio to achieve an efficient vehicular operation data collection (see Coulthard, Col 2 lines 4-9).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 5,333,176 to Burke et al.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645.  The examiner can normally be reached on Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.